Opinion by
Dallinger, J.
On the entire record the court was satisfied that the petitioner acted in good faith, holding the fact that it was uncontradicted that, after he was informed by the acting appraiser that in his opinion there was an export value for the merchandise, the importer insisted on his contention that the cost of production was the proper basis, and that he subsequently appealed to reappraisement, is sufficient to establish his good faith. It was evident that even if the petitioner or the importer had been armed with the authority of the United States Treasury officials and had been able to make the investigation made by the special agent, he could not as a reasonable man have arrived at the conclusion that there was an export value for the graphite involved herein. On the contrary, he would have been convinced that the cost of production was the only correct basis of value, which was recognized and accepted by the Treasury Department previous to 1935. On the record it was found that the entry at a less value than that returned upon final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts or to deceive the appraiser. The petition was therefore granted.